Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, and 14-22 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114 filed on 06-17-2022.
The following office action is a first action on the merits on a request for continued examination.

Response to Amendment
The amendments submitted 06-17-2022 are being considered by the examiner.
The amendment filed 06-17-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“wherein the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors” of claims 1 and 12.
“the one or more front image sensors are vertically mounted and extend along a height of the front end portion of the body.” of claim 6 and 17.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 6, 12, and 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“wherein the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors” of claims 1 and 12.
“the one or more front image sensors are vertically mounted and extend along a height of the front end portion of the body.” of claim 6 and 17.

Claims 3-5, 7-11, 14-16, and 18-22 are rejected due to dependency upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least partially” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the office action below, “a vision system at least partially disposed on…” will be interpreted as “a vision system .
Claims 1 and 12 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “wherein the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors”. The language as stated does not distinctly define what is meant by “wherein the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “wherein the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors” will be interpreted as “sensor data comprising: pose/position/orientation data, 3D or volumetric data”.

Claims 3-11, and 14-22 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-8, 9-12, 14-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U), Johnson (US 20140188325 A1), and Herman (US 20200409382 A1).

REGARDING CLAIM 1, as best understood, Silva discloses, a body having a longitudinal axis defining a forward direction of locomotion, a right side, a left side opposite the right side, a front end portion, and a rear end portion opposite the front end portion; a right front leg coupled to the body on the right side adjacent the front end portion; a right hind leg coupled to the body on the right side adjacent the rear end portion; a left front leg coupled to the body on the left side adjacent the front end portion; a left hind leg coupled to the body on the left side adjacent the rear end portion (Silva: [FIG. 2] a quad-ped robot can be observed); and a vision system at least partially disposed on the body (Silva: The sensor(s) 210 of the robot 200 may include various types of sensors, such as the camera or sensing system shown in FIG. 2 (Col. 8, Ln. 55 - 57)).
Silva does not explicitly disclose, a right side plurality of image sensors located between the right front leg and the right hind leg on the right side of the body, and horizontally mounted along a length of the right side of the body, a left side plurality of image sensors located between the left front leg and the left hind leg on the left side of the body, and horizontally mounted along a length of the left side of the body, and one or more front image sensors located between the right front leg and the left front leg on the front end portion of the body, the one or more front image sensors extending along the front end portion of the body.
However, in the same field of endeavor, Zhu discloses, “[FIG.1 (52)(62)(72)]”; “[FIG.1 (51)(61)(71)]”; “[FIG.1 (52)(3)(51)], [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1”, for the benefit of increasing periphery observations and improve environment navigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Silva to include omnidirectional observations taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observations and improve environment navigation.
Silva in view of Zhu do not explicitly disclose, the right side plurality of image sensors comprising a first three- dimensional volumetric image sensor configured to generate a first three- dimensional volumetric point cloud; the left side plurality of image sensors comprising a second three-dimensional volumetric image sensor configured to generate a second three-dimensional volumetric point cloud.
However, in the same field of endeavor, Johnson discloses, “[FIG. 6(410)]; [FIG. 8F(414 - optical emitters)]; [FIG. 10A(410)];  [0073] The proximity sensors 410 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D volumetric point cloud image sensors)... [0098] ...these sensors may include, but not limited to, proximity sensors, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical auxiliary sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.”, for the benefit of converging three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the surface for navigating objects and falling edges.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include one or more left and right side 3D imaging devices taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to converge three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the floor surface for navigating objects and falling edges.
Silva in view of Zhu and Johnson do not explicitly disclose, the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors, and wherein a computing system is configured to process the sensor data to generate a map for controlling maneuvering of the robot about an environment.
However, in the same field of endeavor, Herman discloses:
[0020] FIG. 12 is a block diagram of the local pose estimator. [0021] FIG. 13 is a dataflow diagram showing the production of a global pose estimate; [FIG. 12(108)]; [FIG. 13(199)(106)(192)]; [0067] ... The uncompensated point clouds are then adjusted at 304 using the attitude information from local pose 190. Alternatively, the point cloud 199 can be compensated for during the disparity calculation by modifying the calibration with the attitude from local pose 190;
[0040] An optional third pair of rangefinders, shown by having fields-of-view shown in FIG. 7A as reference numbers 706a and 706b may be provided in a side-facing, over-wheel position. These rangefinders may be useful for wall or corner following; [0042] ... the robot may also optionally be provided with side cameras, as shown in FIG. 6A as reference number 610, with the fields-of-view for the side cameras 610 shown in FIG. 7 as 704a and 704b. The front stereo cameras 105 have a sufficiently wide field-of-view to sense features on the sides and are adequate for mapping objects in the front of the robot... The optional side cameras may be used in conjunction with or in lieu of the side facing rangefinders. [0043] Preferably, the robot will be equipped with an inertial measurement unit (IMU) 108 to measure the motion of the robot inertially, consisting of at least 6-axes, 3-axes of gyros to measure rotation and 3-axes of accelerometers to measure translation. IMU 108 provides can be used to provide an estimate of 3D acceleration, 3D rate of rotation, and 3D magnetic fields, and elevation. This is used for estimating attitude/orientation, and for estimating wheel slip. Optionally, an additional 3-axes magnetometer 112 may be used to measure the magnetic field...; [FIG. 6A(610)]; also see figures 7A and 7B for side viewing 3D imaging sensors;
[FIG. 5A(104)];
[ABS] … Various combinations of passive and active sensors may be used to perform mapping, localization, and obstacle avoidance. In particular, the robot uses stereo cameras with a static projected light pattern to generate 3D data. In addition, the robot may use optical sensors in various locations, laser ToF sensors, inertial measurement units and visual odometry to enhance the localization and mapping capabilities…
… for the benefit of enhancing the localization and mapping capabilities.
Herman does not explicitly recite the terminology “the vision system is configured to generate sensor data comprising pose data and image data captured from the first three-dimensional volumetric image sensor, the second three-dimensional volumetric image sensor, and the one or more front image sensors, and wherein a computing system is configured to process the sensor data to generate a map for controlling maneuvering of the robot about an environment”. However, Herman discloses using 3D front sensors, side sensors, IMU and point-cloud data to generate pose data and image data for map building, habituation, and navigation which is the function of the limitation and intended use of the function.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include peripheral 3D map building and environment habituation taught by Herman. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the localization and mapping capabilities.

REGARDING CLAIM 3, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Zhu also discloses, at least one of the right side plurality of image sensors or the left side plurality of image sensors comprises three image sensors (Zhu: [FIG. 1]).

REGARDING CLAIM 4, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Zhu also discloses a left and right side plurality of image sensors (see claim 1 (supra) (Zhu: [FIG. 1])). Herman, Johnson, and Silva combined, as well as individually, disclose the use of stereo cameras (3D images via multi-lens), lidar (3D images via measuring speed of light emission and return time), ladar (see lidar) for generating 3D images (see claim 1 (supra)), and further, Herman discloses adding side imaging devices. Moreover, a duplication of parts with predictable results (the absence of an unanticipated result (benefit)) cannot be relied upon to distinguish the claimed invention over the prior art and would have been obvious to one of ordinary skill in the art because ((A) Combining prior art elements according to known methods to yield predictable results, (B) Simple substitution of one known element for another to obtain predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way, (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success) duplication only requires routine and ordinary skill in the art (this applies to an arrangement of parts, the duplication of parts, and using next generation sensors in the absence of an unanticipated result (benefit)). One of ordinary skill in the art would have been motivated to duplicate conventional 3D sensors on a robot body for the benefit of efficient map building via increased 3D periphery. It is the examiner assertion that the above limitations and motivation have been addressed, see claim 1 above (supra).

REGARDING CLAIM 5, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Zhu also discloses, each image sensor of the right side plurality of image sensors and the left side plurality of image sensors has a housing with a longitudinal axis, extending along a length of the body on a respective side of the body (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)] the longitudinal axis of each camera housing of the right side plurality of cameras and the left side plurality of cameras extending along a length of the body on each respective side of the body can be observed).
Zhu does not explicitly recite the terminology "housing with a longitudinal axis". However, Zhu does teach a plurality or cameras longitudinally aligned, which are known in the art to commonly have some sort of housing. A change in housing shape without yielding unanticipated results cannot be relied upon to distinguish the claimed invention over the prior art. Additionally, Herman discloses a horizontal housing (fig. 6a).

REGARDING CLAIM 6, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Herman also discloses, the one or more front image sensors are vertically mounted and extend along a height of the front end portion of the body (Herman: [FIG. 5a, 5b] An array of cameras and sensors extending along the front end portion of the body can be observed (mutatis mutandis/arrangement of parts/design choice)).

REGARDING CLAIM 7, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Zhu also discloses, the one or more front image sensors comprises three image sensors located between the right front leg and the left front leg (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.).

REGARDING CLAIM 8, limitations and motivation addressed, see claim 4 above (supra).

REGARDING CLAIM 10, limitations and motivation addressed, see claim 4 or 8 above (supra).

REGARDING CLAIM 11, Silva, Zhu, Johnson, and Herman remain as applied above to claim 1, and further, Zhu also discloses, the right side plurality of image sensors, the left side plurality of image sensors, and the one or more front image sensors collectively gather sensor data in all directions about the robot (Zhu: [FIG. 1]; [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body).

REGARDING CLAIM 12, as best understood, limitations and motivations addressed, see claim 1 above (supra). 

REGARDING CLAIM 14, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 15, limitations and motivations addressed, see claim 4 above (supra).

REGARDING CLAIM 16, limitations and motivations addressed, see claim 5 above (supra).

REGARDING CLAIM 17, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 18, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 19, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 21, limitations and motivations addressed, see claim 10 above (supra).

REGARDING CLAIM 22, limitations and motivations addressed, see claim 11 above (supra).

Claim(s) 9 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1), Zhu (CN 203371557 U), Johnson (US 20140188325 A1), and Herman (US 20200409382 A1) as applied to claims 1 and 12 above, and further in view of PENG (CN 111604916 A).

REGARDING CLAIM 9, Silva in view of Zhu, Johnson, and Herman remain as applied above to claims 1 and 12, and further, Silva in view of Zhu, Johnson, and Herman do not explicitly disclose, the vision system further comprises a movable camera disposed on an arm coupled to the body.
However, in the same field of endeavor, Peng Discloses: [0005] “The camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top”, for the benefit of observing otherwise obscure regions.
In this case, a "camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top" is interpreted as movable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by be a modified Silva to include a moveable arm camera taught by Peng. One of ordinary skill in the art would have been motivated to make this modification in order to observe otherwise obscure regions.

REGARDING CLAIM 20, limitations and motivations addressed, see claim 9 above (supra).

Response to Arguments
Applicant's arguments filed 06-17-2022 have been fully considered but they are not persuasive.
The Applicant has contended that “Silva and Zhu, alone or in combination, do not teach or suggest … “a right side plurality of image sensors located between the right front leg and the right hind leg on the right side of the body, and horizontally mounted along a length of the right side of the body, a right side plurality of image sensors located between the right front leg and the right hind leg on the right side of the body, and horizontally mounted along a length of the right side of the body”, as set forth in Claim 1.”. And, the examiner agrees.
Be-that-as-it-may, an arrangement of parts that differs only in appearance and not in function, while also absent of an unanticipated result (benefit), is merely a design choice. Because the specification is void of a stated benefit for the replete limitations claiming an arrangement of parts, it is the examiners assertion that said arrangements amount to a design choice. Which, does not differentiate the instant claim set from the prior art and is not patentably distinct. For a duplication of parts, though not specifically challenged by the Applicant, please see KSR A-E.

Applicant’s arguments with respect to the amended limitations of claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663